Press Release SOURCE: GameTech International, Inc. GameTech and Rocky Mountain Industries Sign Agreement RENO, Nev., June 3, 2008,GameTech International, Inc. (“GameTech®” or the “Company”) (Nasdaq: GMTC), a leading designer, developer and marketer of electronic bingo and gaming equipment, systems, and video lottery terminals through its Summit divisions, today announced that it has signed an agreement with Rocky Mountain Industries LLC of Montana, a leader in the Montana gaming market. The agreement allows for GameTech to provide 500 initial gaming units, with an option for 500 additional units, along with custom developed games.
